Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 7/12/2022, Applicant has amended Claims 5 and 19, cancelled claim 20, and added new claims, Claims 21-22.  
Claims 1-19 and 21-22 are under consideration. 

Withdrawn 35 USC § 103 
The prior rejection of Claim 19 under 35 U.S.C. 103 as being unpatentable over O’Shea et al. (US2013/0231267, filed 2/15/2013, published 9/05/2013), in view of NCBI Blast alignment, (1/15/2022, p.1-17), Uetsuki et al. (GenBank J04617, 11/07/1994, p. 1-3), and Wu et al., (US 2009/0176260, filed 12/04/2008), and Davison et al. (GenBank BK001453, 10/24/2003, p. 1-11) is withdrawn in light of Applicant’s amendment of Claim 19 to limit the synthetic adenoviral genome to comprising SEQ ID NOs:2 or 3, which is a limitation neither O’Shea, Uetsukie, Wu or Davison teach.

Allowable subject matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004, prior art of record), in view of Lieber et al., (US 7,094,398, filed 6/01/2000, prior art of record).

In regard to claims 1 and 5, Betz teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a transgene (Abstract, Summary [0021-0024, 0036]). 
In regard to claims 2 and 3, Betz teaches the transgene comprises an enzymatic reporter such as LacZ (Example 1, [0222]).
In regard to claims 4-7, Betz teaches the transgene comprises a factor that promotes bone repair or regeneration, such as BMP-2 (see Example 1).
In regard to claim 8, Betz teaches that more than one transgene can be used [0091, 0102, 0194-0195, 0198].
However, although Betz teaches the Ad5 serotype adenovirus [0150, 0156], and bone marrow cells [0162, 0177, 0188], they are silent with respect to modifying the synthetic Ad5 adenovirus to comprise an Ad5/Ad11 chimeric fiber protein.
Lieber et al., teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a chimeric fiber protein (Abstract, Summary of the Invention). In regard to claims 1, 5 and 12, Lieber teaches a chimeric Ad5/Ad11 chimeric fiber protein (col 16, last para.,see claim 4 of Lieber).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone marrow cells for bone repair or regeneration in a subject as suggested by Betz and substitute and Ad5/Ad11 chimeric fiber protein as taught by Lieber with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Lieber because the Ad11 knob domain of the fiber protein can retarget the Ad5 vector to bone marrow cells (col 16, 4th para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/12/2022 are acknowledged.
First, Applicant argues that Betz does not teach or suggest a recombinant adenovirus for targeting bone tissue in a subject. Applicant argues that the working Example 1 of Betz is performed ex vivo using an Ad5 vector to infect muscle cells that are then applied to a bone. Furthermore, Applicant argues that the deficiencies of Betz are not cured by the secondary reference of Lieber, wherein the Ad5/Ad11 vector is used to target bone marrow cells, such as CD34+ cells, not bone tissue.  Furthermore, Lieber does not provide an enabling disclosure for expression of the Ad11 modified vector for expression of a transgene in bone tissue or for bone repair or regeneration.
Second, Applicant argues that the inventors were the first to demonstrate that a recombinant adenovirus with an Ad11 fiber or fiber knob domain specifically targets cells of the bone. Specifically, Applicant argues that Examples 1 and 2 of the specification demonstrate that a recombinant Ad5 vector normally targets the liver and spleen, while the Ad5 vector with the Ad11 fiber knob preferentially targets bones such as the lumbar vertebra, thoracic cage, and femur as measured bioluminescence. Furthermore, the expression lasted at least nine weeks. Applicant argues that these results would not have been predicted based on the references cited by the Examiner or the prior art as a whole.
Applicant's arguments have been fully considered but they are not persuasive. 
As a first matter, Applicant’s claimed methods are very broad in the sense that they encompass a genus of “bone tissues”. Importantly, there is no special definition of “bone tissue” in Applicant’s specification, and thus the Examiner has applied the broadest reasonable interpretation of “bone tissue” consistent with the ordinary and customary meaning of the term. In order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the NIH National Cancer Institute on-line medical dictionary that defines “bone tissue” as “made up of compact tissue (the hard, outer layer) and cancellous tissue (the spongy, inner layer that contains red marrow)”. Thus, one of ordinary skill in the art would have reasonably consider bone marrow cells as encompassed by bone tissue. 
In response to Applicant's arguments directed to the deficiencies of Betz et al., a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, the primary reference of Betz is direct to using adenoviral vectors for repair or regeneration of bone tissues. Furthermore, Betz teaches the Ad5 adenoviral vector, and that bone marrow cells can be modified. Meanwhile, Leiber teaches that the tropism of Ad5 adenoviral vector can be modified with an Ad11 fiber knob “for retargeting the Ad5 vector to human bone marrow cells”. Thus, it would have been predictably obvious to combine the Ad11 fiber knob of Leiber with the Ad5 vector of Betz in a method of targeting bone marrow cells for the promoting bone repair or regeneration.
In regard to Applicant’s argument that Example 1 of Betz demonstrates using an Ad5 adenoviral vector to modify muscle cells with a bone growth factor, which are then grafted to the damaged bone, although Betz does not provide a preferred embodiment of using an adenovirus to modify bone marrow cells, this type of cells was well known in the art for bone repair and regeneration. The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the use of genetically modified bone marrow cells to promote bone repair or regeneration were typical agents found in the art.  Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	Finally, in regard to Applicant’s purported unexpected results, as a first matter, the scope of the claimed method encompasses any type of administration, including intraosseous administration (not that Applicant’s specification on p. 22, line 6 discloses that this is an administration step encompassed by the claimed invention). Thus, there is little unexpected in a method that administers an adenoviral vector to the bone, which then results in transgene expression in bone tissue. Furthermore, the experiments conducted by Applicant used an Ad5/Ad11 adenoviral vector, wherein the Ad5 capsid comprised liver detargeting and silencing modifications. By contrast, the claimed method encompasses any type of administration with any type of Ad11 modified adenoviral vector, which are not commensurate in scope with the purported unexpected results. MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention. 
As a second matter in regard to Applicant’s purported unexpected results, as stated supra, Lieber explicitly teaches the Ad11 fiber can target bone marrow cells. In fact, if these bone marrow cells include CD34+ bone marrow stem cells as argued by Applicant, these BMSCs are know to reside within the bone and would have been especially advantageous for bone repair because of their ability to differentiate into osteoblasts. Thus, the fact that Applicant demonstrated that an Ad5/Ad11 vector can express a transgene in bone tissue amounts to an affirmation that the claimed subject matter functions as it was expected to function according to the prior art. It also must be noted that Applicant’s experiments using bioluminescence to arrive at the conclusion that the Ad/Ad11 targeted bone tissue does NOT provide cellular resolution as to the bone tissue cell types that express the luciferase transgene, and Applicant provides no objective scientific evidence that the bioluminescent signal derived from the imaging of this bone tissue does not include Ad5/Ad11 transduced bone marrow cells. Furthermore, in regard to the duration of expression of up to 9 weeks, again the prior art indicated that this was not necessarily unexpected. In fact, the prior art of Baltzer et al. (see rejections of new claims 21 & 22) demonstrated that adenoviral mediated expression of a transgene can last up to 72 days (see Fig. 13).  Accordingly, there was ample suggestion in the prior art that the claimed method would have worked. Besides, absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.

		
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claims 5 and 8, in further view of Clancy et al. (US 2003/0170208, filed 5/31/2002, prior art of record) and Yu et al., (J Bone Min Res, 2012, 27:2001-2014, prior art of record)

As stated supra, Betz and Lieber suggest methods and compositions for expressing one or more transgenes in bone marrow cells that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claim 9, although Betz teaches the transgene include a BMP, Wnt, and IGF-I [0090-0091, 0093, 0102], they are silent to a combination of BMP, Wnt, IGF-I and PTH.
 	Clancy et al., teaches methods and compositions for expressing a transgene such as BMP in an adenoviral vector in order to promote bone repair or regeneration (Abstract, Summary of the Invention). In regard to claim 9, Clancy teaches other transgenes including a combination of BMP, in addition to Wnt, IGF and PTH [0015, 0033].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone marrow cells for bone repair or regeneration in a subject comprising administering multiple transgenes including BMP, Wnt, and IGF-I as suggested by Betz and substitute a combination of BMP, Wnt, IGF and PTH as suggested by Clancy with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Clancy because these osteogenic transgenes act in concert and sometimes synergistically with BMP [0043]. For example, Yu et al. (2012) demonstrates that PTH enhancing the bone forming abilities of BMP and Wnt (Introduction, p. 2). Furthermore, it would have been prima facie obvious to combine these factors each of which is taught by the prior art to be useful for the same purpose, in order to form a vector composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/12/2022 are acknowledged and have been addressed supra.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claim 5, in further view of O’Shea et al. (US 2013/0231267, filed 2/15/2013, published 9/05/2013, prior art of record)

As stated supra, Betz and Lieber suggest methods and compositions for expressing one or more transgenes in bone marrow cells that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claims 10 and 11, although Lieber teaches the adenovirus comprises modified hexon protein (col 2, 3rd para.), they are silent to modified hexon protein that detargets the adenovirus from the liver.
O’Shea et al., teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a chimeric fiber protein (Abstract, [0002-0009]). In regard to claims 10 and 11, O’Shea teaches the adenovirus comprises a modified hexon with an E451Q mutation ([0054], see Fig. 43).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone marrow cells for bone repair or regeneration in a subject as suggested by Betz et al., and substitute the modified hexon as taught by O’Shea with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by O’Shea because the modified hexon reduces liver uptake and therefore reduces liver inflammation and toxicity ([0003, 0004], see Fig. 1, line 8, Fig. 29 A). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/12/2022 are acknowledged and have been addressed supra.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claim 5, in further view of Moutsatsos et al., (US 2011/0111505, filed 1/19/2011, prior art of record) and Hou et al. (PNAS, 1999, 96:7294-7299, prior art of record).

As stated supra, Betz and Lieber suggest methods and compositions for expressing one or more transgenes in bone marrow cells that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claims 13 and 14, Betz et al. are silent to a tissue specific promoter active in bone.
Moutsatsos et al., teaches methods and compositions for expressing a transgene such as BMP in a host cell such as a bone marrow cell in a subject in order to promote bone repair or regeneration (Abstract, Summary of the Invention). In regard to claims 13 and 14, Moutsatsos teaches the transgenes are operably linked to a tissue specific promoter that is active in bone tissue such as the osteocalin promoter [0016].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone marrow cells for bone repair or regeneration in a subject as suggested by Betz and combine the tissue specific osteocalcin promoter as suggested by Moutsatsos with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Hou et al. (1999) who expresses a transgene reporter operably linked to the osteocalcin promoter in bone marrow cells and teaches that the gene therapy approaches using genetically modified bone marrow cells should take advantage of the osteocalcin promoter to confine expression of genes to bone (Abstract, Discussion, p. 7299). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/12/2022 are acknowledged and have been addressed supra.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claim 5, in further view of O’Shea et al. (US2013/0231267, filed 2/15/2013, published 9/05/2013, prior art of record) and Qiao et al. (Gene Ther, 2011, 18:403-410, prior art of record)

As stated supra, Betz and Lieber suggest methods and compositions for expressing one or more transgenes in bone marrow cells that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claims 15-17, although Betz teaches the adenoviral vector comprises regulatory sequences [0107], they are silent to a liver specific microRNA binding site.
O’Shea et al., teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a chimeric fiber protein (Abstract, [0002-0009]). In regard to claims 15-17, O’Shea teaches the adenovirus comprises a miR-122 binding site in the 3’UTR of the transgene (p. 23, Table 2, last lines, see Fig. 43).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone marrow cells for bone repair or regeneration in a subject as suggested by Betz et al., and combine a miR-122 binding site in the 3’UTR of the transgene as taught by O’Shea with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Qiao et al., (2011), who teaches that incorporation of the liver-specific miR122 into viral vectors efficient inhibits transgene expression in the liver (Abstract, Figs. 1& 2), which O’Shea teaches reduces liver inflammation and toxicity ([0003, 0004]). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/12/2022 are acknowledged and have been addressed supra.


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claims 1 and 2, in further view of O’Shea et al. (US2013/0231267, filed 2/15/2013, published 9/05/2013, prior art of record), and NCBI Blast alignment, (1/15/2022, p.1-17, prior art of record), Uetsuki et al. (GenBank J04617, 11/07/1994, p. 1-3, prior art of record), and Wu et al., (US 2009/0176260, filed 12/04/2008, prior art of record), and Davison et al. (GenBank BK001453, 10/24/2003, p. 1-11, prior art of record)

As stated supra, Betz and Lieber suggest methods and compositions for expressing one or more transgenes that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claim 18, although Betz teaches an E1/E3 modified synthetic Ad5 vector comprising a reporter gene (Example 1), Betz and Lieber do not provide the nucleic acid sequence of the vector and are silent to the synthetic adenovirus being at least 95% identical to SEQ ID NO:2, which is 36,949 nucleotides in length.
O’Shea et al., teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a chimeric fiber protein (Abstract, [0002-0009]). In regard to claims 3 and 18, O’Shea teaches how to make and the nucleic acid sequences for an E1/E3 modified synthetic Ad5 vector comprising a reporter gene and an Ad/Ad11 chimeric fiber protein (see map from Fig. 43 below).

    PNG
    media_image1.png
    150
    713
    media_image1.png
    Greyscale

In regard to the nucleic acid sequences of the synthetic adenovirus vector of O’Shea, she teaches the backbone is the wild-type Ad5 vector, which is 35,938 nucleotides in length and corresponds to SEQ ID NO:137 of O’Shea ([0054], see Fig. 43).
By comparison to SEQ ID NO:2, nucleotides 1-447 of SEQ ID NO:2 are 100% identical to nucleotides 1-447 of SEQ ID NO: 137 (447 total coverage), which is followed by about 4 kb deletion in the E1 region of SEQ ID NO: 2 where the GFP-Luc reporter gene is inserted. Subsequently, by comparison nucleotides 4,419-33,203 of SEQ ID NO:2 comprising the E2 and L3 regions that are 99% identical to nucleotides 3,514-32,249 of SEQ ID NO: 137 (28,784 total coverage), which is followed by about a 500 bp deletion in the E3 region of SEQ ID NO:2 where the chimeric fiber protein is inserted. Subsequently, by comparison the terminal nucleotides 33,773-36,949 of the E4 region of SEQ ID NO:2 are 99% identical to the terminal nucleotide 32,783-35,938 of SEQ ID NO: 137 (3,177 total coverage).
Thus, 32,408 nucleotides of SEQ ID NO:2 are over 99% identical to wildtype Ad5 of SEQ ID NO: 137 of O’Shea (see attached BLAST alignment of 1/15/2022).
As far as the first 4kb deletion in the E1 region of SEQ ID NO:2, similar to Betz, O’Shea teaches the insertion of a reporter gene operably linked to human promoter. Specifically, after nucleotides 1-447 of Ad5, O’Shea teaches the modified Ad genome should have the E1 region replaced with transgene comprising a sequence comprising an EF1alpha promoter operably linked to a luciferase-GFP fusion protein ([0054], p. 23-24, Table 2, see also Fig. 43).
As far as the EF1alpha promoter, Uetsuki et al. (1994) disclose the human EF1 alpha promoter and deposit it as GenBank J04617. By comparison nucleotides 483-1666 of SEQ ID NO:2 are over 99% identical to nucleotide 373-1,560 of SEQ ID J04617 (1,184 total coverage) (see highlighted region of J04617).
As far as the luciferase-GFP fusion reporter, the prior art of Wu et al (2009) teach such a fusion protein and provides SEQ ID NO:10. By comparison nucleotides 1734-4114 of SEQ ID NO:2 are 99% identical to nucleotide 1,237-3,626 of SEQ ID NO: 10 (2,380 total coverage) (see SCORE search 1/11/2022, rng.file, result #25).
As far as the second 500 bp gap in the E3 region of SEQ ID NO:2 comprising the Ad5/Ad11 chimeric fiber protein, similar to Betz and Lieber, O’Shea teaches the modified Ad genome should have the E3 region replaced with a retargeting sequence comprising an Ad5/Ad11 fiber chimera comprising the Ad11 fiber knob corresponding to nucleotides 31,213-31,785 of GenBank sequence BK001453 (Fig. 43). By comparison nucleotides 33,195-33,772 of SEQ ID NO:2 are 100% identical to the cited Ad5 knob region (577 total coverage) (see highlighted region of BK001453).
Thus, 32,408 nucleotides of SEQ ID NO:2 are over 99% identical to wildtype Ad5 of SEQ ID NO: 137, while there are also 3,564 nucleotides over 99% identical to the EF1a-Luc-GFP fusion of SEQ ID NO:2 and 557 nucleotides over 99% identical to the Ad5/Ad11 chimeric fiber of SEQ ID NO:2, for a total of 36,529 out of 36,949 nucleotides of SEQ ID NO:2 that were known in the prior art (nearly 99% coverage).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene reporter by an Ad5/Ad11 chimeric adenoviral vector in bone marrow cells for bone repair or regeneration in a subject as suggested by Betz et al and choose the and synthetic adenovirus comprising the Ad5/Ad11 chimeric fiber protein comprising at least 95% sequence identity to SEQ ID NO: 2 as taught by O’Shea et al. with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by O’Shea for several reasons. First, O’Shea provides an enabling disclosure for constructing the synthetic Ad5/Ad11 chimeric vector suggested by Betz and Lieber, and provides the protein domains and nucleotide sequences to be used.  Note that the successful cloning and sequencing of the cDNA encoding a known protein is obvious, and thus unpatentable, if (1) there was some suggestion or motivation in the prior art to clone the cDNA, and (2) there was a “reasonable expectation of success,” based on "detailed enabling methodology" in the prior art. Ex parte Kubin, 83 U.S.P.Q.2d (BNA) 1410 (B.P.A.I. 2007), aff'd, 561 F.3d 1351 (Fed. Cir. 2009). Furthermore, in regard to claim 3 and substituting the LacZ reporter gene of Betz with the Luc-GFP reporter gene of Shea, Wu makes obvious to one of ordinary skill that the dual emission reporter comprises distinct advantages as far as being able to visualize expression in both single cells by GFP fluorescence, and in groups of cells in vivo by Luc luminescence [0183, 0189, 0225-0226, 0371]. Finally, Applicant’s disclosure provides no evidence that sequences that range from 95% to 99% are critical to the function of the synthetic Ad5/Ad11 vector that it taught by the prior art, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/12/2022 are acknowledged and have been addressed supra.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claims 1 and 5, in further view of Baltzer et al., (US 7,105,494, filed 4/28/2000)

As stated supra, Betz and Lieber suggest methods and compositions for expressing one or more transgenes in bone marrow cells that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein that targets bone marrow cells of bone tissue. 
In regard to claims 21 and 22, although Betz teaches the femur is a bone to target, they do not reduce to practice a method comprising administering an adenoviral vector wherein transgene expression is in bone marrow cells of the femur.
 	Nevertheless, co-inventors of Betz et al. (2005) were also co-inventors of Baltzer et al. (2006).
	Baltzer et al. reduces to practice a method for expressing a transgene (i.e., luciferase) in the femur comprising administering an adenoviral vector that transduces bone marrow cells (col 4, 5th para., col 14, 4th para. col 17, 1st para. see Figs. 4, 7 & 8).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone marrow cells for bone repair or regeneration in a subject comprising the femur bone suggested by Betz with a reasonable expectation of success as demonstrated by Baltzer. The ordinary skilled artisan would have been motivated to choose the femur as taught by Betz because it is the bone used in established animal models for bone repair ([0224, 0230] of Betz, but see also Example 3 of Baltzer). Thus, when the artisan conduced the taught method in the femur, it would have been comparable to other experiments performed in this animal model.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Withdrawn Double Patenting
The prior provisional rejection of Claim 19 on the grounds of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/945,079. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented is withdrawn in light of Applicant’s amendment of Claim 19 to limit the synthetic adenoviral genome to comprising SEQ ID NOs:2 or 3, which is a limitation not claimed by copending Application.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1631